UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 30, 2012 Crescent Financial Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware 000-32951 45-2915089 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3600 Glenwood Avenue, Suite 300 Raleigh, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (919) 659-9000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 30, 2012 the Registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1. Press release dated April 30, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Crescent Financial Bancshares, Inc. (Registrant) April 30, 2012 (Date) /s/ SCOTT CUSTER Scott Custer President and Chief Executive Officer Exhibit Index Press release dated April 30, 2012
